         Case 7:20-mj-10484-UA Document 14 Filed 12/08/20 Page 1 of 1




Via E-mail and ECF
                                                 December 8, 2020
Honorable Judith C. McCarthy
Magistrate Judge
Southern District of New York                 SO ORDERED:
300 Quarropas Street                          Application granted.
White Plains, New York 10601
                                              __________________________________
                                                ________________________         12-8-2020
       Re:    United States v. Gregg Brie       DITH C
                                              JUDITH   C. McCARTHY
              20 mj 10484
                                              United States Magistrate Judge
Dear Judge McCarthy:

       I am writing to ask that Your Honor temporarily modify the terms of Mr. Brie’s
release so that he can travel to Binghamton, New York. As background, Mr. Brie was
charged with securities fraud and wire fraud on October 1, 2020. On that same day, Mr.
Brie was released pursuant to a $250,000 bond that was secured by his mother’s interest in
a cooperative apartment.

       On behalf of Mr. Brie, I respectfully ask that Your Honor temporarily modify the
terms of his release to allow him to travel to the Northern District of New York. The
purpose of this trip LVto allow Mr. Brie to attend some medical appointments with his
long-term significant other who lives in Binghamton, New York. If approved, Mr. Brie
would travel to Binghamton, New York on Wednesday, December 9, 2020 and he would
return to Westchester on or before Sunday, December 13, 2020.

        I have spoken to Assistant United States Attorney Shiva Logarajah and he does not
object to this request. I have also spoken to Andrew Abbott at Pretrial Services and he does
not object to allowing Mr. Brie to travel to the Northern District for this trip.

       Thank you very much for your consideration.

                                                        Sincerely,


                                                        Benjamin Gold
                                                        Assistant Federal Defender


cc:    AUSA Shiva Logarajah (SLogarajah@usa.doj.gov)
       Pretrial Officer Andrew Abbott (Andrew_Abbott@nyspt.uscourts.gov)
